DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the U.S. Patent No. 11,281,340.
Claim 1 of the present application
Claim 1 of the U.S. Patent No. 11,281,340
An apparatus, comprising: a touch sensor; a first antenna;
An apparatus, comprising: a touch sensor; a first antenna;
 a shield structure positioned adjacent the touch sensor such that the shield structure shields portions of the touch sensor from the first antenna;
a shield structure positioned between the touch sensor and the first antenna such that the shield structure shields portions of the touch sensor;
and at least one radio frequency transparent section incorporated into the shield; 
and at least one radio frequency transparent section incorporated into the shield; 
wherein the radio frequency transparent section allows radio frequency to pass through the shield structure and the touch sensor.
wherein the radio frequency transparent section allows radio frequency to pass through the shield structure and the touch sensor.


Claim 2 of the present application
Claim 2 of the U.S. Patent No. 11,281,340.
The apparatus of claim 1,
The apparatus of claim 1,
wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes an opening defined in the metal layer that allows radio frequency to pass through a center of a sensor cell of the touch sensor.
wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes an opening defined in the metal layer that allows radio frequency to pass through a center of a sensor cell of the touch sensor.


Claim 3 of the present application
Claim 3 of the U.S. Patent No. 11,281,340.
The apparatus of claim 2,
The apparatus of claim 2,
wherein the touch sensor includes a mutual capacitance intersection between a first electrode and a second electrode; and the radio frequency transparent section is offset from the mutual capacitance intersection.
wherein the touch sensor includes a mutual capacitance intersection between a first electrode and a second electrode; and the radio frequency transparent section is offset from the mutual capacitance intersection.


Claim 4 of the present application
Claim 4 of the U.S. Patent No. 11,281,340.
The apparatus of claim 3,
The apparatus of claim 3,
wherein the metal layer shields the mutual capacitance intersection and electrodes of the touch sensor while allowing the radio frequency to pass through the openings between electrodes of the touch sensor.
wherein the metal layer shields the mutual capacitance intersection and electrodes of the touch sensor while allowing the radio frequency to pass through the openings between electrodes of the touch sensor.


Claim 5 of the present application
Claim 5 of the U.S. Patent No. 11,281,340.
The apparatus of claim 4,
The apparatus of claim 4,
wherein the metal layer has an increased area that overlaps with the mutual capacitance intersection.
wherein the metal layer has an increased area that overlaps with the mutual capacitance intersection.


Claim 6 of the present application
Claim 6 of the U.S. Patent No. 11,281,340.
The apparatus of claim 2,
The apparatus of claim 2,
wherein the touch sensor further includes first mutual capacitance intersection spaced away from the first antenna at a first distance and a second mutual capacitance intersection spaced away from the first antenna at a second distance where the second distance is farther away from the first antenna than the first distance; wherein a first metal layer area of the shield structure overlapping with the first mutual capacitance intersection is smaller than a second metal layer area of the shield structure overlapping with the second mutual capacitance intersection.
wherein the touch sensor further includes first mutual capacitance intersection spaced away from the first antenna at a first distance and a second mutual capacitance intersection spaced away from the first antenna at a second distance where the second distance is farther away from the first antenna than the first distance; wherein a first metal layer area of the shield structure overlapping with the first mutual capacitance intersection is smaller than a second metal layer area of the shield structure overlapping with the second mutual capacitance intersection.


Claim 7 of the present application
Claim 7 of the U.S. Patent No. 11,281,340.
The apparatus of claim 1,
The apparatus of claim 1,
wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes multiple shield openings defined in the metal layer.
wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes multiple shield openings defined in the metal layer.


Claim 8 of the present application
Claim 8 of the U.S. Patent No. 11,281,340.
The apparatus of claim 7,
The apparatus of claim 7,
wherein at least some of the multiple openings become progressively smaller as the distance from the first antenna increases.
wherein at least some of the multiple openings become progressively smaller as the distance from the first antenna increases.


Claim 9 of the present application
Claim 9 of the U.S. Patent No. 11,281,340.
The apparatus of claim 7,
The apparatus of claim 7,
wherein the shield structure includes a first region with a first subset of shield openings having a first size and a second region with a second subset of shield openings having a second region having a second size, wherein -3-the first region is closer to the first antenna than the second region, and wherein the first size is larger than the second size.
wherein the shield structure includes a first region with a first subset of shield openings having a first size and a second region with a second subset of shield openings having a second region having a second size, wherein the first region is closer to the first antenna than the second region, and wherein the first size is larger than the second size.


Claim 10 of the present application
Claim 10 of the U.S. Patent No. 11,281,340.
The apparatus of claim 1, 
The apparatus of claim 1,
further comprising: a second antenna; a second radio frequency transparent section incorporated into the shield structure that is sized based at least in part on a proximity to the second antenna; and wherein the first radio frequency transparent section is sized based at least in part on a proximity to the first antenna.
further comprising: a second antenna; a second radio frequency transparent section incorporated into the shield structure that is sized based at least in part on a proximity to the second antenna; and wherein the first radio frequency transparent section is sized based at least in part on a proximity to the first antenna.


Claim 11 of the present application
Claim 11 of the U.S. Patent No. 11,281,340.
An apparatus, comprising: a touch sensor; an antenna;
An apparatus, comprising: a touch sensor; an antenna;
a shield structure positioned near the touch sensor and the antenna;
a shield structure positioned between the touch sensor and the antenna;
and patterned shielding areas incorporated into the shield structure;
and patterned shielding areas incorporated into the shield structure; 
 wherein the patterned shielding areas include radio frequency transparent sections that allow radio frequency from the antenna to pass through the shield structure and the touch sensor.
wherein the patterned shielding areas include radio frequency transparent sections that allow radio frequency to pass through the shield structure and the touch sensor.


Claim 12 of the present application
Claim 12 of the U.S. Patent No. 11,281,340.
The apparatus of claim 11,
The apparatus of claim 11,
wherein the patterned shielding areas are separated by openings defined in electrically conductive material.
wherein the patterned shielding areas are separated by openings defined in electrically conductive material.


Claim 13 of the present application
Claim 13 of the U.S. Patent No. 11,281,340.
The apparatus of claim 11,
The apparatus of claim 11,
wherein the patterned shielding areas are positioned to shield mutual capacitance junctions of the touch sensor while leaving a center of at least some touch sensor cells open to allow radio frequency to pass through the center of the least some touch sensor cells.
wherein the patterned shielding areas are positioned to shield mutual capacitance junctions of the touch sensor while leaving a center of at least some touch sensor cells open to allow radio frequency to pass through the center of the least some touch sensor cells.


Claim 14 of the present application
Claim 14 of the U.S. Patent No. 11,281,340.
The apparatus of claim 13, 
The apparatus of claim 13, 
wherein the patterned shielding areas are positioned to shield individual sensor junctions.
wherein the patterned shielding areas are positioned to shield individual sensor junctions.


Claim 15 of the present application
Claim 15 of the U.S. Patent No. 11,281,340.
The apparatus of claim 11,
The apparatus of claim 11,
wherein the antenna is configured to transmit a WiFi signal.
wherein the antenna is configured to transmit a WiFi signal.



Claim 16 of the present application
Claim 16 of the U.S. Patent No. 11,281,340.
The apparatus of claim 11,
The apparatus of claim 11, 
wherein the patterned shielding areas are connected radially.
wherein the patterned shielding areas are connected radially.



Claim 17 of the present application
Claim 17 of the U.S. Patent No. 11,281,340.
The apparatus of claim 11,
The apparatus of claim 11,
wherein the patterned shielding areas are configured to minimize an induced current from a near field communication antenna and reduce the power of a near field communication system.
wherein the patterned shielding areas are configured to minimize an induced current from a near field communication antenna and reduce the power of a near field communication system.


Claim 18 of the present application
Claim 18 of the U.S. Patent No. 11,281,340.
An apparatus, comprising: a touch sensor; an antenna;
An apparatus, comprising: a touch sensor; an antenna; 
a shield structure positioned near the touch sensor and the antenna;
a shield structure positioned between the touch sensor and the antenna;
and multiple shield openings defined in an electrically conductive layer of the shield structure that are large enough to allow radio frequency from the antenna to pass through the shield structure and portions of the touch sensor.
and multiple shield openings defined in an electrically conductive layer of the shield structure that are large enough to allow radio frequency to pass through the shield structure and portions of the touch sensor.


Claim 19 of the present application
Claim 19 of the U.S. Patent No. 11,281,340.
The apparatus of claim 18,
The apparatus of claim 18, 
wherein the electrically conductive layer defines the shield openings with multiple vertical columns and multiple horizontal rows positioned to overlap with a grid of electrode in the touch sensor.
wherein the electrically conductive layer defines the shield openings with multiple vertical columns and multiple horizontal rows positioned to overlap with a grid of electrode in the touch sensor.


Claim 20 of the present application
Claim 20 of the U.S. Patent No. 11,281,340.
The apparatus of claim 18,
The apparatus of claim 18,
wherein multiple shield openings are located in a first region of the touch sensor proximate to the antenna and the shield structure comprises a solid electrically conductive layer without shield openings in a second region of the touch sensor that is spaced farther away from the antenna than the first region.
wherein multiple shield openings are located in a first region of the touch sensor proximate to the antenna and the shield structure comprises a solid electrically conductive layer without shield openings in a second region of the touch sensor that is spaced farther away from the antenna than the first region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ORIHARA (US Pub 2018/0032166) in view of Chang et al (US Pat 10,606,323).

With respect to claim 1, ORIHARA discloses an apparatus, (see fig. 1; device 1) comprising: a touch sensor; (see fig. 2; touchpad 10 comprises electrode layer 34 and Y electrode layer 36) a first antenna; (fig. 2; antenna 100) a shield structure positioned adjacent the touch sensor such that the shield structure shields portions of the touch sensor from the first antenna; (fig. 2; shield electrode layer 38 disposed under the touch sensor such that touch sensor is shielded form the antenna 100) and at least one radio frequency transparent section incorporated into the shield; (par 0053; discloses the shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44. The main body 44 is located in a projection position for projecting the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c);
Orihara doesn’t expressly disclose wherein the radio frequency transparent section allows radio frequency to pass through the shield structure and the touch sensor;
In the same field of endeavor, Chang discloses touchpad comprising a shield layer  with plurality of openings (see fig. 2; openings 58); Chang discloses the openings improve wireless signal reception and transmission (see col 6; lines 14-25; discloses In order to improve wireless signal reception and transmission in an isotropic manner, a mesh or grid of openings 58 are formed in ground layer 50 underneath antenna 56); 
Orihara discloses the shield layer comprises plurality of openings; therefore, Orihara implicitly discloses that the openings allow radio frequency signal to pass through the shield structure and the touch sensor as described by Chang.

With respect to claim 2, Orihara as modified by Chang further discloses wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes an opening defined in the metal layer that allows radio frequency to pass through a center of a sensor cell of the touch sensor (Orihara; see par 0053; discloses The shield electrode layer 38 is a sheet-like electrode section comprising a film substrate 40, which will be a shield electrode substrate, and a shield electrode 42 formed integrally with the film substrate 40. The shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44; see par 0055 as well).

With respect to claim 3, Orihara as modified by Chang further discloses wherein the touch sensor includes a mutual capacitance intersection between a first electrode and a second electrode; and the radio frequency transparent section is offset from the mutual capacitance intersection Orihara; (see par 0054; discloses The openings 46 are located in non-projection position where the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are not projected in laminated direction. Therefore, the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped; see par 0045).

With respect to claim 4, Orihara as modified by Chang further discloses wherein the metal layer shields the mutual capacitance intersection and electrodes of the touch sensor while allowing the radio frequency to pass through the openings between electrodes of the touch sensor (Orihara; see par 0054; discloses The openings 46 are located in non-projection position where the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are not projected in laminated direction. Therefore, the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped; see par 0045).

With respect to claim 5, Orihara as modified by Chang further discloses wherein the metal layer has an increased area that overlaps with the mutual capacitance intersection (Orihara; see par 0054; discloses The openings 46 are located in non-projection position where the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are not projected in laminated direction. Therefore, the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped; see par 0045).

With respect to claim 6, Orihara as modified by Chang further discloses wherein the touch sensor further includes first mutual capacitance intersection spaced away from the first antenna at a first distance and a second mutual capacitance intersection spaced away from the first antenna at a second distance where the second distance is farther away from the first antenna than the first distance (Orihara; see fig. 5B; discloses the antenna portion 202a1 and 202a2 being formed at the side area of the layer 38 hence a touch sensor closer to the side edge would be closer to antenna and touch sensor farther from the side edge would be at greater distance to the antenna); wherein a first metal layer area of the shield structure overlapping with the first mutual capacitance intersection is smaller than a second metal layer area of the shield structure overlapping with the second mutual capacitance intersection (Chang; col 6; lines 22-27; discloses instead of regularly spaced square grids, the openings may have alternative shapes, such as circular shapes, or an irregular size that changes based upon relative position to antenna 56);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Orihara as modified by Chang to have irregular sizes for the plurality of openings based upon the relative position of the antenna as disclosed by Chang in order to provide a stringer interference prevention some regions of the touch panel while still providing improved reception and transmission of RF signals to the antenna.

With respect to claim 7, Orihara as modified by Chang further discloses wherein the shield structure further includes a metal layer deposited on an electrically insulating material, and the radio frequency transparent section includes multiple shield openings defined in the metal layer (Orihara; see par 0053; discloses The shield electrode layer 38 is a sheet-like electrode section comprising a film substrate 40, which will be a shield electrode substrate, and a shield electrode 42 formed integrally with the film substrate 40. The shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44; see par 0055 as well).

With respect to claim 8, Orihara as modified by Chang further discloses wherein at least some of the multiple openings become progressively smaller as the distance from the first antenna increases Chang; col 6; lines 22-27; discloses instead of regularly spaced square grids, the openings may have alternative shapes, such as circular shapes, or an irregular size that changes based upon relative position to antenna 56);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Orihara as modified by Chang to have irregular sizes for the plurality of openings based upon the relative position of the antenna as disclosed by Chang in order to provide a stringer interference prevention some regions of the touch panel while still providing improved reception and transmission of RF signals to the antenna.

With respect to claim 9,Orihara as modified by Chang further discloses wherein the shield structure includes a first region and a second region, wherein the first region is closer to the first antenna than the second region, (Orihara; see fig. 5B; discloses the antenna portion 202a1 and 202a2 being formed at the side area of the layer 38 hence a touch sensor closer to the side edge would be closer to antenna and touch sensor farther from the side edge would be at greater distance to the antenna); wherein the shield structure includes a first region with a first subset of shield openings having a first size and a second region with a second subset of shield openings having a second region having a second size, and wherein the first size is larger than the second size (Chang; col 6; lines 22-27; discloses instead of regularly spaced square grids, the openings may have alternative shapes, such as circular shapes, or an irregular size that changes based upon relative position to antenna 56);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Orihara as modified by Chang to have irregular sizes for the plurality of openings based upon the relative position of the antenna as disclosed by Chang in order to provide a stringer interference prevention some regions of the touch panel while still providing improved reception and transmission of RF signals to the antenna.

With respect to claim 10, Orihara as modified by Chang further discloses further comprising: a second antenna (Chang; fig. 2; discloses a first and second antenna 56); a second radio frequency transparent section incorporated into the shield structure that is sized based at least in part on a proximity to the second antenna; and wherein the first radio frequency transparent section is sized based at least in part on a proximity to the first antenna (Chang; fig. 2; discloses plurality of openings 58 are formed in the layer 50 corresponding to the first and second antenna; see col 6; lines 10-27);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Orihara as modified by Chang to include a second antenna as disclosed by Chang in order to further improve the reception and transmission of radio frequency signals.

With respect to claim 11, Orihara discloses an apparatus (see fig. 1; discloses personal computer 1), comprising: a touch sensor (see fig. 2; electrode layer 34, 36); an antenna (see fig. 2; antenna 100); a shield structure positioned near the touch sensor and the first antenna (see fig. 2; shield layer 38 that is disposed near the touch electrodes 34, 36 and the antenna 100); and patterned shielding area incorporated into the shield structure (see par 0053; discloses the shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44); 
Orihara doesn’t expressly disclose wherein the patterned shielding area include radio frequency transparent section allows that radio frequency from the antenna to pass through the shield structure and the touch sensor;
In the same field of endeavor, Chang discloses device comprising a touchpad with integrated wireless antenna (see abstract); Chang discloses a ground layer (i.e. shield layer) comprising plurality of openings formed therein in order to improve the wireless signal reception (see col 6; lines 10-27; discloses In order to improve wireless signal reception and transmission in an isotropic manner, a mesh or grid of openings 58 are formed in ground layer 50 underneath antenna 56);
Orihara discloses the shield layer comprises plurality of openings; therefore, Orihara implicitly discloses that the openings allow radio frequency signal to pass through the shield structure and the touch sensor as described by Chang.

With respect to claim 12, Orihara as modified by Chang further discloses wherein the patterned shielding areas are separated by openings defined in electrically conductive material (Orihara; see par 0053; discloses shield electrode 42 formed integrally with the film substrate 40. The shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44).

With respect to claim 13, Orihara as modified by Chang further discloses wherein the patterned shielding areas are positioned to shield mutual capacitance junctions of the touch sensor while leaving a center of at least some touch sensor cells open to allow radio frequency to pass through the center of the least some touch sensor cells (Orihara; see par 0054; discloses the openings 46 are located in non-projection position where the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are not projected in laminated direction. Therefore, the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped).

With respect to claim 14, Orihara as modified by Chang further discloses wherein the patterned shielding areas are positioned to shield individual sensor junctions (Orihara; see par 0054; discloses the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped).

With respect to claim 15, Orihara as modified by Chang further discloses wherein the antenna is configured to transmit a WiFi signal (Orihara; see par 0009; discloses present invention is a touch pad antenna device provided along with a capacitance type touch pad mounted on an electronic apparatus and communicates with an external apparatus via an electromagnetic field signal ).

With respect to claim 16, Orihara as modified by Chang further discloses wherein the patterned shielding areas are connected radially (Orihara; see par 0053; discloses The shield electrode layer 38 is a sheet-like electrode section comprising a film substrate 40, which will be a shield electrode substrate, and a shield electrode 42 formed integrally with the film substrate 40).

With respect to claim 17, Orihara as modified by Chang further discloses wherein the patterned shielding areas are configured to minimize an induced current from a near field communication antenna and reduce the power of a near field communication system (Orihara; see par 0069; discloses the antenna coil 202 is arranged along the outer edge 38a of the sheet-like electrode section 38 constituting the touch pad 10 for reducing a risk of malfunction and else by weakening magnetic field strength on the touch pad 10; see par 0072; discloses by arranging the other side part 202a2 of the antenna coil 202 to be overlapped at back side of the sheet-like electrode section 38, it is possible to weaken magnetic field strength on the touch pad 10 by reducing the magnetic field generated at the antenna coil 202 while communicating with the external apparatus 50 from reaching the touch pad).


With respect to claim 18, Orihara discloses an apparatus (see fig. 1; discloses personal computer 1), comprising: a touch sensor (see fig. 2; electrode layer 34, 36); an antenna (see fig. 2; antenna 100); a shield structure positioned near the touch sensor and the antenna (see fig. 2; shield layer 38; see par 0053; discloses the shield electrode layer 38 that is disposed near the touch electrode 34, 36 and the antenna 100); and multiple shield openings defined in an electrically conductive layer of the shield structure (see par 0053; discloses The shield electrode 42 comprises a layered main body 44 consists of conductive material, and preferably, a plurality of openings 46 are formed in the main body 44); 
Orihara doesn’t expressly disclose multiple shield openings allow radio frequency from the antenna to pass through the shield structure and portion of the touch sensor;
In the same field of endeavor, Chang discloses device comprising a touchpad with integrated wireless antenna (see abstract); Chang discloses a ground layer (i.e. shield layer) comprising plurality of openings formed therein in order to improve the wireless signal reception (see col 6; lines 10-27; discloses In order to improve wireless signal reception and transmission in an isotropic manner, a mesh or grid of openings 58 are formed in ground layer 50 underneath antenna 56);
Orihara discloses the shielding layer comprising plurality of opening where the openings are located in non-projection position where the electrodes 34b, electrode 36b and electrodes 36c are not projected in laminated direction; Therefore Orihara implicitly discloses the openings in the shielding layer allows radio frequency from the antenna to pass through the shield structure and the touch sensor as described by Chang. 

With respect to claim 19, Orihara as modified by Chang further discloses wherein the electrically conductive layer defines the shield openings with multiple vertical columns and multiple horizontal rows positioned overlap with a grid of electrode in the touch sensor (Orihara; see fig. 2; discloses the shield layer 42 comprises multiple vertical columns and multiple horizontal rows; par 0054; discloses the main body 44 of the shield electrode 42 is having a grid shape such that the X electrodes 34b, the Y electrodes 36b, and the detection electrode 36c are overlapped).

With respect to claim 20, Orihara as modified by Chang further discloses wherein multiple shield openings are located in a first region of the touch sensor proximate to the antenna and the shield structure comprises a solid electrically conductive layer without shield openings in a second region of the touch sensor that is spaced farther away from the antenna than the first region (Chang reference; fig. 2; discloses the shielding layer comprising the grid pattern in a region proximate to the antenna and touch sensor and comprises solid layer without openings in the regions that is spaced away from the antenna than the first region);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Orihara as modified by Chang to form the plurality of openings in the shielding layer near the antenna and provide solid shielding layer farther away from antenna as disclosed by Chang in order to improve wireless reception of antenna as well as completely prevent rest of the touch sensor with any interference from the antenna signals.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624        

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624   
09/26/2022